              18-23784-rdd            Doc 1       Filed 11/16/18            Entered 11/16/18 16:55:34                   Main Document
                                                                           Pg 1 of 14
Fill in this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF NEW YORK

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/16
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Okura Enterprise LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed          DBA CMIT Solutions of Southern Westchester
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  5 Cypress Road
                                  Eastchester, NY 10709
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Westchester                                                     Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
              18-23784-rdd              Doc 1           Filed 11/16/18         Entered 11/16/18 16:55:34 Main Document
Debtor
                                                                              Pg 2 of 14    Case number (if known)
          Okura Enterprise LLC
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 5415

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:

                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,566,050 (amount subject to adjustment on 4/01/19 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                          Case number
                                                  District                                When                          Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                               Relationship
                                                  District                                When                         Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
             18-23784-rdd           Doc 1            Filed 11/16/18         Entered 11/16/18 16:55:34 Main Document
Debtor
                                                                           Pg 3 of 14    Case number (if known)
         Okura Enterprise LLC
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
             18-23784-rdd            Doc 1        Filed 11/16/18           Entered 11/16/18 16:55:34 Main Document
Debtor
                                                                          Pg 4 of 14    Case number (if known)
          Okura Enterprise LLC
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      November 16, 2018
                                                  MM / DD / YYYY


                             X   /s/ Paul Okura                                                          Paul Okura
                                 Signature of authorized representative of debtor                        Printed name

                                 Title   Managing Member




18. Signature of attorney    X   /s/ Dawn Kirby                                                           Date November 16, 2018
                                 Signature of attorney for debtor                                              MM / DD / YYYY

                                 Dawn Kirby
                                 Printed name

                                 DelBello Donnellan Weingarten Wise & Wiederkehr, LLP
                                 Firm name

                                 One North Lexington Avenue
                                 White Plains, NY 10601
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (914) 681-0200                Email address


                                 2733004 , NY
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
           18-23784-rdd                  Doc 1          Filed 11/16/18         Entered 11/16/18 16:55:34      Main Document
                                                                              Pg 5 of 14

                                                               United States Bankruptcy Court
                                                                     Southern District of New York
 In re      Okura Enterprise LLC                                                                        Case No.   18-
                                                                                  Debtor(s)             Chapter    11


           STATEMENT REGARDING AUTHORITY TO SIGN AND FILE PETITION
        I, Paul Okura, declare under penalty of perjury that I am the Managing Member of Okura Enterprise
LLC, and that the following is a true and correct copy of the resolutions adopted by the Board of Directors of
said corporation at a special meeting duly called and held on the 16th day of November, 2018.

      "Whereas, it is in the best interest of this corporation to file a voluntary petition in the United States
Bankruptcy Court pursuant to Chapter 11 of Title 11 of the United States Code;

        Be It Therefore Resolved, that Paul Okura, Managing Member of this Corporation, is authorized and
directed to execute and deliver all documents necessary to perfect the filing of a chapter 11 voluntary
bankruptcy case on behalf of the corporation; and

         Be It Further Resolved, that Paul Okura, Managing Member of this Corporation is authorized and
directed to appear in all bankruptcy proceedings on behalf of the corporation, and to otherwise do and perform
all acts and deeds and to execute and deliver all necessary documents on behalf of the corporation in connection
with such bankruptcy case, and

        Be It Further Resolved, that Paul Okura, Managing Member of this Corporation is authorized and
directed to employ Dawn Kirby, attorney and the law firm of DelBello Donnellan Weingarten Wise &
Wiederkehr, LLP to represent the corporation in such bankruptcy case."

 Date November 16, 2018                                                         Signed /s/ Paul Okura
                                                                                       Paul Okura




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
           18-23784-rdd                  Doc 1          Filed 11/16/18           Entered 11/16/18 16:55:34   Main Document
                                                                                Pg 6 of 14

                                                                     Resolution of Board of Directors
                                                                                    of
                                                                         Okura Enterprise LLC



      Whereas, it is in the best interest of this corporation to file a voluntary petition in the the United States
Bankruptcy Court pursuant to Chapter 11 of Title 11 of the United States Code;

        Be It Therefore Resolved, that Paul Okura, Managing Member of this Corporation, is authorized and
directed to execute and deliver all documents necessary to perfect the filing of a chapter 11 voluntary
bankruptcy case on behalf of the corporation; and

         Be It Further Resolved, that Paul Okura, Managing Member of this Corporation is authorized and
directed to appear in all bankruptcy proceedings on behalf of the corporation, and to otherwise do and perform
all acts and deeds and to execute and deliver all necessary documents on behalf of the corporation in connection
with such bankruptcy case, and

        Be It Further Resolved, that Paul Okura, Managing Member of this Corporation is authorized and
directed to employ Dawn Kirby, attorney and the law firm of DelBello Donnellan Weingarten Wise &
Wiederkehr, LLP to represent the corporation in such bankruptcy case.

 Date November 16, 2018                                                          Signed /s/ Paul Okura
                                                                                         Paul Okura




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                      Best Case Bankruptcy
           18-23784-rdd                  Doc 1          Filed 11/16/18         Entered 11/16/18 16:55:34              Main Document
                                                                              Pg 7 of 14



                                                               United States Bankruptcy Court
                                                                     Southern District of New York
 In re      Okura Enterprise LLC                                                                           Case No.
                                                                                   Debtor(s)               Chapter      11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Okura Enterprise LLC in the above captioned action, certifies that the following is a
(are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any
class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 November 16, 2018                                                    /s/ Dawn Kirby
 Date                                                                 Dawn Kirby
                                                                      Signature of Attorney or Litigant
                                                                      Counsel for Okura Enterprise LLC
                                                                      DelBello Donnellan Weingarten Wise & Wiederkehr, LLP
                                                                      One North Lexington Avenue
                                                                      White Plains, NY 10601
                                                                      (914) 681-0200 Fax:(914) 684-0288




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
           18-23784-rdd                  Doc 1          Filed 11/16/18              Entered 11/16/18 16:55:34                Main Document
                                                                                   Pg 8 of 14




 Fill in this information to identify the case:

 Debtor name         Okura Enterprise LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                          12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          November 16, 2018                       X /s/ Paul Okura
                                                                       Signature of individual signing on behalf of debtor

                                                                       Paul Okura
                                                                       Printed name

                                                                       Managing Member
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                18-23784-rdd                  Doc 1          Filed 11/16/18          Entered 11/16/18 16:55:34                             Main Document
                                                                                    Pg 9 of 14

 Fill in this information to identify the case:
 Debtor name Okura Enterprise LLC
 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF NEW                                                                                     Check if this is an
                                                YORK
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 NYS Dept of Tax &                                               Estimated Sales        Contingent                                                                      $150,000.00
 Finance                                                         Tax Debt               Unliquidated
 Bankruptcy Unit                                                 (Priority and
 P.O. Box 5300                                                   Non-Priority)
 Albany, NY 12205
 American Express                                                Credit Card Debt                                                                                         $85,607.00
 Business Gold
 200 Vassey Street
 New York, NY 10285
 Paul Okura                                                      Loans to Debtor                                                                                          $33,157.00
 5 Cypress Road
 Eastchester, NY
 10709
 Chase Visa                                                      Credit Card Debt                                                                                         $16,545.97
 P.O. Box 15153
 Wilmington, DE
 19886-5153
 Capital One                                                     Credit Card Debt                                                                                         $16,493.00
 P.O. BOX 30281
 Salt Lake City, UT
 84130-0281
 CMIT Solutions                                                  Business Loan                                                                                            $13,289.00
 500 N. Capital of
 Texas Hwy
 Suite 200
 Austin, TX 78746
 CMIT Solutions of                                               Business Loan                                                                                            $10,000.00
 Tri-Cities
 821 Ekman Drive,
 Suite 102
 Batavia, IL 60510
 Internal Revenue                                                Tax Debt                                                                                                 $10,000.00
 Service
 PO Box 7346
 Philadelphia, PA
 19101-7346



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                18-23784-rdd                  Doc 1          Filed 11/16/18         Entered 11/16/18 16:55:34                              Main Document
                                                                                   Pg 10 of 14

 Debtor    Okura Enterprise LLC                                                                               Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Install IT                                                      Subcontractor                                                                                              $8,396.00
 P.O. Box 132
 Tuckahoe, NY 10707




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
           18-23784-rdd                  Doc 1          Filed 11/16/18        Entered 11/16/18 16:55:34                          Main Document
                                                                             Pg 11 of 14
                                                               United States Bankruptcy Court
                                                                     Southern District of New York
 In re      Okura Enterprise LLC                                                                                      Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                          LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Paul Okura                                                                                                                      100% Interest
 5 Cypress Road
 Eastchester, NY 10709


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the Managing Member of the corporation named as the debtor in this case, declare under penalty of perjury that I
have read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and
belief.



 Date November 16, 2018                                                      Signature /s/ Paul Okura
                                                                                            Paul Okura

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           18-23784-rdd                  Doc 1          Filed 11/16/18        Entered 11/16/18 16:55:34         Main Document
                                                                             Pg 12 of 14




                                                               United States Bankruptcy Court
                                                                     Southern District of New York
 In re      Okura Enterprise LLC                                                                     Case No.
                                                                                   Debtor(s)         Chapter      11




                                               VERIFICATION OF CREDITOR MATRIX


I, the Managing Member of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and

correct to the best of my knowledge.




 Date:       November 16, 2018                                          /s/ Paul Okura
                                                                        Paul Okura/Managing Member
                                                                        Signer/Title




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
    18-23784-rdd   Doc 1   Filed 11/16/18    Entered 11/16/18 16:55:34   Main Document
                                            Pg 13 of 14

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                           AMERICAN EXPRESS
                           P.O. BOX 1270
                           NEWARK, NJ 07101-1270


                           AMERICAN EXPRESS BUSINESS GOLD
                           200 VASSEY STREET
                           NEW YORK, NY 10285


                           CAPITAL ONE
                           P.O. BOX 30281
                           SALT LAKE CITY, UT 84130-0281


                           CAPITAL ONE
                           P.O. BOX 6492
                           CAROL STREAM, IL 60197-6492


                           CHASE VISA
                           P.O. BOX 15153
                           WILMINGTON, DE 19886-5153


                           CHASE VISA
                           CARDMEMBER SERVICES
                           P.O. BOX 1423
                           CHARLOTTE, NC 28201-1423


                           CMIT SOLUTIONS
                           500 N. CAPITAL OF TEXAS HWY
                           SUITE 200
                           AUSTIN, TX 78746


                           CMIT SOLUTIONS OF TRI-CITIES
                           821 EKMAN DRIVE, SUITE 102
                           BATAVIA, IL 60510


                           INSTALL IT
                           P.O. BOX 132
                           TUCKAHOE, NY 10707


                           INTERNAL REVENUE SERVICE
                           PO BOX 7346
                           PHILADELPHIA, PA 19101-7346
18-23784-rdd   Doc 1   Filed 11/16/18    Entered 11/16/18 16:55:34   Main Document
                                        Pg 14 of 14


                       NYS DEPT OF TAX & FINANCE
                       BANKRUPTCY UNIT
                        P.O. BOX 5300
                       ALBANY, NY 12205


                       OFFICE OF U.S. TRUSTEE
                       US FEDERAL OFFICE BLDG
                       201 VARICK ST., STE 1006
                       NEW YORK, NY 10014


                       PAUL OKURA
                       5 CYPRESS ROAD
                       EASTCHESTER, NY 10709


                       SECURITY EXCHANGE COMM
                       THE WOOLWORTH BUILDING
                       233 BROADWAY- JOHN MURRAY
                       NEW YORK, NY 10279


                       UNITED STATES ATTORNEY
                       ONE ST. ANDREW'S PLAZA
                       CLAIMS UNIT-ROOM 417
                       NEW YORK, NY 10007
